                                          Case 2:20-cv-00010-JAD-DJA Document 32 Filed 06/29/20 Page 1 of 3



                                      1   ROBERT E. SCHUMACHER, ESQ.
                                          Nevada Bar No. 7504
                                      2   DIONE C. WRENN, ESQ.
                                          Nevada Bar No. 13285
                                      3
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      4   300 South 4th Street, Suite 1550
                                          Las Vegas, Nevada 89101
                                      5   Telephone: (702) 577-9300
                                          Direct Line: (702) 577-9319
                                      6   Facsimile: (702) 255-2858
                                          E-Mail: rschumacher@grsm.com
                                      7
                                                   dwrenn@grsm.com
                                      8
                                          Attorneys for Defendant,
                                      9   MIDWEST FAMILY MUTUAL INSURANCE COMPANY

                                     10                               UNITED STATES DISTRICT COURT

                                     11                                      DISTRICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                     12
    300 S. 4th Street, Suite 1550




                                          ARIZONA CIVIL CONSTRUCTORS, INC., a    )                 CASE NO. 2:20-cv-00010-JAD-DJA
       Las Vegas, NV 89101




                                     13   Nevada corporation,                    )
                                                                                 )                 [AMENDED] STIPULATION AND
                                     14                           Plaintiff,     )                 ORDER TO EXTEND ARIZONA
                                     15
                                                                                 )                 CIVIL CONSTRUCTORS, INC.’S
                                               vs.                               )                 DEADLINE TO FILE REPLY IN
                                     16                                          )                 SUPPORT OF ITS MOTION FOR
                                          COLONY INSURANCE COMPANY; HDI          )                 DETERMINATION OF GOOD
                                     17   GLOBAL SPECIALTY SE, fka INTERNATIONAL )                 FAITH SETTLEMENT
                                          INSURANCE COMPANY OF HANNOVER SE; )
                                     18   MIDWEST FAMILY MUTUAL INSURANCE        )                 FIRST REQUEST
                                          COMPANY; DOES I-X, inclusive; and ROE  )
                                     19
                                          CORPORATIONS I-X, inclusive,           )
                                     20                                          )
                                                                  Defendants.    )
                                     21                                          )
                                     22

                                     23          Pursuant to Local Rules 6-1 and 7-1, Defendant MIDWEST FAMILY MUTUAL

                                     24   INSURANCE COMPANY (“Midwest”) and Plaintiff ARIZONA CIVIL CONSTRUCTORS,

                                     25   INC. (“ACC”) (collectively, the “Parties”), by and through their respective attorneys of record,

                                     26   hereby submit this Amended Stipulation and Order pursuant to the Court’s Minute Order [ECF

                                     27   No. 30], and stipulate as stated below.

                                     28   ///

                                                                                         -1-
                                          Case 2:20-cv-00010-JAD-DJA Document 32 Filed 06/29/20 Page 2 of 3



                                      1                                                   STIPULATION
                                      2            1.       On April 10, 2020, ACC filed a Motion for Determination of Good Faith

                                      3   Settlement (ECF No. 19).

                                      4            2.       On April 23, 2020, the Parties and Defendant Colony Insurance Company

                                      5   (“Colony”) jointly filed a stipulation to extend the time for Midwest and Colony to respond to

                                      6   ACC’s Motion to May 25, 2020 (“First Stipulation”) (ECF No. 20). The Court granted the First

                                      7   Stipulation on April 27, 2020 (ECF No. 21).

                                      8            3.       Subsequently, on May 19, 2020, the Parties and Colony submitted a joint

                                      9   stipulation to further extend the time for Midwest and Colony to respond to ACC’s Motion from

                                     10   May 25, 2020 to June 8, 2020 (“Second Stipulation”) (ECF No. 22).                         The Court granted the

                                     11   Second Stipulation on May 20, 2020 (ECF No. 23).
Gordon Rees Scully Mansukhani, LLP




                                     12            4.       On June 5, 2020, the Parties and Colony submitted a third joint stipulation to
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13   further extend the time for Midwest and Colony to respond to ACC’s Motion from June 8, 2020

                                     14   to June 19, 2020 (“Third Stipulation”) (ECF No. 24). The Third Stipulation was granted on June

                                     15   10, 2020 (ECF No. 25).

                                     16            5.       The First through Third Stipulations were made in light of negotiations between

                                     17   ACC and Defendants to resolve this matter.

                                     18            6.       On June 19, 2020, Midwest filed its Opposition to Plaintiff’s Motion (ECF No.

                                     19   27). ACC’s deadline to file a Reply in Support of its Motion (“Reply”) is June 26, 2020.

                                     20            7.       ACC requests add requests additional time to file its Reply up to and including

                                     21   July 27, 2020.1 The reason for this extension is to conserve time and resources to allow ACC to

                                     22   file one comprehensive reply after Colony Insurance files its opposition on July 20, 2020.

                                     23            8.       Midwest does not oppose ACC’s requested extension.

                                     24            9.       Accordingly, ACC will file its reply on July 27, 2020.

                                     25   ///

                                     26   ///

                                     27
                                          1
                                     28    ACC previously requested that it have until July 10 to file its reply. This new requested deadline takes into
                                          account the filing deadline for Defendant Colony Insurance’s Opposition to the pending motion.

                                                                                                   -2-
                                          Case 2:20-cv-00010-JAD-DJA Document 32 Filed 06/29/20 Page 3 of 3



                                      1         10.    This stipulation is not made for purposes of delay.

                                      2   DATED this 26th day of June 2020.                  DATED this 26th day of June 2020.
                                      3   GORDON REES SCULLY                                 FENNEMORE CRAIG, P.C.
                                          MANSUKHANI, LLP
                                      4

                                      5   /s/ Dione C. Wrenn                                 /s/ Brandi M. Planet
                                          ROBERT E. SCHUMACHER, ESQ.                         JOHN RANDALL JEFFERIES, ESQ.
                                      6   Nevada Bar No. 7504                                Nevada Bar No. 3512
                                          DIONE C. WRENN, ESQ.                               BRANDI M. PLANET, ESQ.
                                      7   Nevada Bar No. 13285                               Nevada Bar No. 11710
                                      8   300 South 4th Street, Suite 1550                   CHELSIE A. ADAMS, ESQ.
                                          Las Vegas, Nevada 89101                            Nevada Bar No. 13058
                                      9   Attorneys for Defendant                            300 South 4th Street, 14th Floor
                                          Midwest Family Mutual Insurance Co.                Las Vegas, Nevada 89101
                                     10                                                      Attorneys for Plaintiff
                                                                                             Arizona Civil Constructors, Inc.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13

                                     14
                                                                                             ORDER
                                     15

                                     16                                                      IT IS SO ORDERED

                                     17
                                                                                             _________________________________
                                     18                                                      UNITED STATES DISTRICT JUDGE
                                     19                                                              6/29/2020
                                                                                             DATED: ______________
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       -3-
